Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 1 of 14


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 20-cv-23938-ALTONAGA/Goodman

  DANETTE BLANCO,

        Plaintiff,

  v.

  CESAR A. VELILLA M.D., P.A.,
  EVMD HOLDINGS, LLC d/b/a
  EVOLUTION, M.D., and
  CESAR A. VELILLA, individually

        Defendants.
  ______________________________________/

                             FIRST AMENDED COMPLAINT1

        Plaintiff DANETTE BLANCO (“Plaintiff”) hereby sues CESAR A. VELILLA

  M.D., P.A. (“CAVM”), EVMD HOLDINGS, LLC D/B/A EVOLUTION MD

  (“Evolution”), and CESAR A. VELILLA (“Velilla”) (collectively “Defendants”) and

  alleges as follows:

                                      INTRODUCTION

        1.     This is an action for unpaid wages against Defendants pursuant to

  the Fair Labor Standards Act (“FLSA”).

        2.     Plaintiff    seeks    damages      within     this   court’s    jurisdictional

  requirements, reasonable attorneys’ fees and costs, and all other remedies

  allowable by law.

                        PARTIES, JURISDICTION AND VENUE



  1This First Amended Complaint is filed pursuant to the instructions contained within this
  Honorable Court’s FLSA Order. [DE 4].
  1 | Page
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 2 of 14


        3.     CAVM and Evolution (the “Corporate Defendants”) are were Florida

  businesses conducting business in Miami-Dade County, Florida during the

  relevant period.

        4.     Plaintiff was formerly employed by Defendants and performed work

  for Defendants in Miami-Dade County, Florida.

        5.     Venue is proper in this Court because Defendant transacts business

  in this District, Defendant maintains a principal place of business in this

  District, Defendant employed Plaintiff in this District, and the claims arose

  within this District.

                                GENERAL ALLEGATIONS

  Defendants’ Business

        6.     Defendants operate a plastic surgery practice (the “Practice”).

        7.     During the relevant period, Velilla was an owner and operator of the

  Corporate Defendants.

        8.     During the relevant period, the Corporate Defendants’ gross annual

  revenue exceeded $500,000.

        9.     Defendants market the Practice across state lines through the

  internet.

        10.    At all relevant times, Defendants employed two or more employees

  that customarily, continually, and regularly handled goods and materials that i)

  were purchased from a person or entity outside the state of Florida and/or ii)

  were purchased in Florida but had previously traveled through interstate

  commerce.



  2|Page
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 3 of 14


          11.   Upon information and belief, Defendants obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run their

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

          12.   Defendants, upon information and belief, accepts checks, wire

  transfers, and other forms of payments that are made or processed outside the

  state of Florida, and did so during the relevant period.

          13.   Defendants were engaged in interstate commerce and subject to the

  FLSA.

  Plaintiff’s Employment With Defendants

          14.   In or around November 11, 2019, Plaintiff was hired by Defendants.

          15.   Defendants agreed to pay Plaintiff on an hourly basis.

          16.   Defendants, however, did not compensate Plaintiff for her first two

  weeks of work.

          17.   Similarly, Defendants did not compensated Plaintiff for her last two

  weeks of work until Plaintiff retained a lawyer.

          18.   To make matters worse, Defendants failed to compensate Plaintiff in

  accordance with the FLSA’s overtime provisions. Specifically, Defendants failed

  to pay Plaintiff at time-and-a-half her regular rate of pay for all overtime hours

  worked.

          19.   A preliminary outline of Plaintiff’s unpaid wage claims are as follows:

                a) An initial estimate of the total amount of alleged unpaid wages.
                   The approximate unpaid wages at issue are $3,600.00
  3|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 4 of 14


                  unliquidated and $7,200.00 liquidated. The approximate unpaid
                  overtime wages at issue are $4,387.50 unliquidated and
                  $8,775.00 liquidated.

               b) Period of Time Where FLSA Violations Occurred. Plaintiff’s FLSA
                  claims occurred while she worked as a non-exempt physician’s
                  assistant for Defendants’ from on or about November 11, 2019 to
                  on or about January 17, 2020.

               c) A preliminary calculation of such wages:

                               Unpaid Wage Calculations

      Overtime Hours              Rate of Pay                      Unpaid Wages
         At Issue

         80 hours                   $45.00                          $3,600.00
                                                                  (unliquidated)
                                                                ($45.00 x 80 hours)


                              Overtime Wage Calculations

     Overtime Hours At            Rate of Pay                 Unpaid Overtime Wages
      Issue Per Week               (Halftime)


           25 hours                 $67.50                          $1,687.50
     (initial employment                                          (unliquidated)
             period)                                            ($67.50 x 25 hours)




     Weeks At Issue        Overtime Hours       Rate of Pay         Unpaid Overtime Wages
                            At Issue Per         (Halftime)
                                Week

        4 weeks              10 hours             $67.50                   $2,700
                                                                        (unliquidated)
                                                                    ($67.50 x 10 hours x 4
                                                                            weeks)



  4|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 5 of 14


                d) The Nature of the Wages. The nature of Plaintiff’s wage claims are
                   unpaid wages, unpaid overtime wages, and liquidated damages.

                                  COUNT I
                MINIMUM WAGE VIOLATIONS AGAINST CAVM UNDER
                       THE FAIR LABOR STANDARDS ACT

        20.     Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 19 as if fully set forth herein.

        21.     As part of its business, CAVM purchased goods and materials that

  traveled through interstate commerce.

        22.     These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

        23.     Upon information and belief, CAVM obtained and solicited funds

  from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run its

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

        24.     CAVM, upon information and belief, accepted credit card payments,

  wire transfers, and other forms of payments made or processed outside the state

  of Florida during the relevant.

        25.     CAVM is an employer engaged in interstate commerce and subject

  to the FLSA.

        26.     By not providing Plaintiff with any compensation for her first two

  weeks and last two weeks, CAVM has violated the FLSA’s minimum wage

  provisions.


  5|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 6 of 14


        27.   Plaintiff is owed unpaid minimum wage compensation pursuant to

  the FLSA.

        28.   In addition, CAVM is liable for double the overtime amounts owed

  as liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                 a. Enter judgment for Plaintiff against CAVM under the FLSA;

                 b. Award Plaintiff actual damages for the unpaid wages;

                 c. Award Plaintiff liquidated damages;

                 d. Award Plaintiff his attorneys’ fees and costs;

                 e. Award Plaintiff all recoverable interest; and

                 f. Award any other relief this Honorable Court deems just and

                     proper.

                              COUNT II
          MINIMUM WAGE VIOLATIONS AGAINST EVOLUTION UNDER
                   THE FAIR LABOR STANDARDS ACT

        29.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 19 as if fully set forth herein.

        30.   As part of its business, EVOLUTION purchased goods and materials

  that traveled through interstate commerce.

        31.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

        32.   Upon information and belief, EVOLUTION obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  6|Page
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 7 of 14


  funds outside the State of Florida, used electronic means to market and run its

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

          33.   EVOLUTION, upon information and belief, accepted credit card

  payments, wire transfers, and other forms of payments made or processed

  outside the state of Florida during the relevant.

          34.   EVOLUTION is an employer engaged in interstate commerce and

  subject to the FLSA.

          35.   By not providing Plaintiff with any compensation for her first two

  weeks and last two weeks, EVOLUTION has violated the FLSA’s minimum wage

  provisions.

          36.   Plaintiff is owed unpaid minimum wage compensation pursuant to

  the FLSA.

          37.   In addition, EVOLUTION is liable for double the overtime amounts

  owed as liquidated damages under the FLSA as a result of its intentional and

  willful violations for up to the three-year statute of limitations afforded by the

  FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

                   a. Enter judgment for Plaintiff against EVOLUTION under the

                      FLSA;

                   b. Award Plaintiff actual damages for the unpaid wages;

                   c. Award Plaintiff liquidated damages;

                   d. Award Plaintiff his attorneys’ fees and costs;

                   e. Award Plaintiff all recoverable interest; and

  7|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 8 of 14


                   f. Award any other relief this Honorable Court deems just and

                          proper.

                                 COUNT III
              MINIMUM WAGE VIOLATIONS AGAINST VELILLA UNDER
                      THE FAIR LABOR STANDARDS ACT

        38.     Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 37 as if fully set forth herein.

        39.     Velilla     operated   the   day-to-day   activities   of     the   Corporate

  Defendants, had supervisory authority over Plaintiff, and was partially or totally

  responsible for paying Plaintiff’s wages.

        40.     By withholding Plaintiff’s first paycheck (and final paycheck until

  Plaintiff retained a lawyer), Velilla has violated the FLSA’s minimum wage

  provisions.

        41.     Plaintiff is owed unpaid minimum wage compensation pursuant to

  the FLSA.

        42.     In addition, Velilla is liable for double the overtime amounts owed

  as liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                   a. Enter judgment for Plaintiff against Velilla under the FLSA;

                   b. Award Plaintiff actual damages for the unpaid wages;

                   c. Award Plaintiff liquidated damages;

                   d. Award Plaintiff his attorneys’ fees and costs;

                   e. Award Plaintiff all recoverable interest; and



  8|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 9 of 14


                    f. Award any other relief this Honorable Court deems just and

                       proper.

                              COUNT IV
           OVERTIME VIOLATION AGAINST CAVM UNDER THE FLSA

        43.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 19 as if fully set forth herein.

        44.   CAVM was Plaintiff’s employer, joint employer, or co-employer for

  purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

        45.   During       Plaintiff’s    employment       with     Defendants,   Plaintiff

  consistently worked over forty (40) hours per week on some occasions.

        46.   Despite working overtime hours, Defendants never compensated

  Plaintiff at the rate of time-and-a-half for all overtime hours worked.

        47.   Defendants intentionally refused to pay Plaintiff overtime wages she

  was owed under the FLSA.

        48.   In addition, CAVM is liable for double the overtime amounts owed

  as liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

               a.      Enter judgment against CAVM under the FLSA;

               b.      Award Plaintiff actual damages for the unpaid wages;

               c.      Award Plaintiff liquidated damages;

               d.      Award Plaintiff attorneys’ fees and costs;

               e.      Award Plaintiff all recoverable interest; and

               f.      Award any other relief this Honorable Court deems just and

       proper.
  9|Page
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 10 of 14


                                COUNT V
          OVERTIME VIOLATION AGAINST EVOLUTION UNDER THE FLSA

           49.    Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 10 as if fully set forth herein.

           50.    EVOLUTION was Plaintiff’s employer, joint employer, or co-employer

   for purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

           51.    During Plaintiff’s employment with Defendants, Plaintiff worked over

   forty (40) hours per week on some occasions.

           52.    Despite working overtime hours, Defendants never compensated

   Plaintiff at the rate of time-and-a-half for all overtime hours worked.

           53.    Defendants intentionally refused to pay Plaintiff overtime wages she

   was owed under the FLSA.

           54.    In addition, EVOLUTION is liable for double the overtime amounts

   owed as liquidated damages under the FLSA as a result of its intentional and

   willful violations for up to the three-year statute of limitations afforded by the

   FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  a.     Enter judgment against EVOLUTION under the FLSA;

                  b.     Award Plaintiff actual damages for the unpaid wages;

                  c.     Award Plaintiff liquidated damages;

                  d.     Award Plaintiff attorneys’ fees and costs;

                  e.     Award Plaintiff all recoverable interest; and

                  f.     Award any other relief this Honorable Court deems just and

            proper.

                                            COUNT VI
   10 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12401 Orange Drive· Suite 123 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 11 of 14


             OVERTIME VIOLATION AGAINST VELILLA UNDER THE FLSA

           55.    Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 54 as if fully set forth herein.

           56.    Velilla was Plaintiff’s employer, joint employer, or co-employer for

   purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

           57.    Velilla was responsible for running the day-to-day operations of the

   Corporate Defendants.

           58.    Velilla had supervisory authority to discipline and fire Plaintiff.

           59.    Velilla was partially or totally responsible for paying Plaintiff’s

   wages.

           60.    During Plaintiff’s employment with Velilla, Plaintiff worked over forty

   (40) hours on some workweeks.

           61.    Velilla never compensated Plaintiff at the rate of time-and-a-half for

   all overtime hours worked.

           62.    Velilla intentionally refused to pay Plaintiff overtime wages she was

   owed under the FLSA.

           63.    In addition, Velilla is liable for double the overtime amounts owed

   as liquidated damages under the FLSA as a result of its intentional and willful

   violations for up to the three-year statute of limitations afforded by the FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  a.     Enter judgment against Velilla under the FLSA;

                  b.     Award Plaintiff actual damages for the unpaid wages;

                  c.     Award Plaintiff liquidated damages;

                  d.     Award Plaintiff attorneys’ fees and costs;

   11 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12401 Orange Drive· Suite 123 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 12 of 14


                  e.     Award Plaintiff all recoverable interest; and

                  f.     Award any other relief this Honorable Court deems just and

            proper.

                                          JURY TRIAL

           Plaintiff hereby requests a trial by jury with respect to all claims so triable.




   Dated: October 9, 2020

                                               Respectfully submitted,

                                                      /s/ Brody M. Shulman
                                                      J. Freddy Perera, Esq.
                                                      Florida Bar No. 93625
                                                      freddy@pba-law.com
                                                      Valerie Barnhart, Esq.
                                                      Florida Bar No. 88549
                                                      valerie@pba-law.com
                                                      Brody M. Shulman, Esq.
                                                      Florida Bar No. 92044
                                                      brody@pba-law.com

                                                      PERERA BARNHART ALEMAN
                                                      12401 Orange Dr.
                                                      Suite 123
                                                      Davie, FL, 33330
                                                      Telephone: 786-485-5232
                                                      Counsel for Plaintiff




   12 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12401 Orange Drive· Suite 123 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 13 of 14




                              CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the
   foregoing document is being served this day on all counsel of record or pro se
   parties identified on the attached Service List in the manner specified, either via
   transmission of Notices of Electronic Filing generated by CM/ECF or in some
   other authorized manner for those counsel or parties who are not authorized to
   receive electronically Notices of Electronic Filing.

                                                   /s/ Brody M. Shulman
                                                   J. Freddy Perera, Esq.
                                                   Florida Bar No. 93625
                                                   freddy@pba-law.com
                                                   Valerie Barnhart, Esq.
                                                   Florida Bar No. 88549
                                                   valerie@pba-law.com
                                                   Bayardo E. Alemán, Esq.
                                                   Florida Bar No. 28791
                                                   bayardo@pba-law.com
                                                   Brody M. Shulman, Esq.
                                                   Florida Bar No. 92044
                                                   brody@pba-law.com


   SERVICE LIST


   13 | P a g e
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 11 Entered on FLSD Docket 10/09/2020 Page 14 of 14


   Chad K. Lang, Esq.
   SANCHEZ-MEDINA, GONZALEZ,
   QUESADA, LAGE, GOMEZ & MACHADO, LLP
   201 Alhambra circle, Suite 1205
   Coral Gables, FL 33134
   305-377-1000
   855-327-0391
   E-mail: clang@smgqlaw.com
   Counsel for Defendants




   14 | P a g e
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
